Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
Applicant’s terminal disclaimer over US Patent 10633715, dated 02/02/2022 and the approval of said terminal disclaimer are noted.  As the terminal disclaimer obviates the only remaining rejection to the instant Application, the claims are hereby allowed.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance
The claims are deemed to be free of the prior art  The closest art is Billotte, et al. (Theoretical and Applied Genetics 110.4 (2005): 754-765), but Billotte, et al. does not disclose, teach or otherwise render obvious the genomic intervals of SEQ ID NO:8218 and 8219 in view of the teachings of the prior art, those intervals comprising a small fraction of the smallest previously identified interval comprising the SHELL gene, which was identified by Applicants, along with thousands of polymorphic markers in the identified regions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/           Examiner, Art Unit 1662